DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Peterson (2,902,917). in view of Brendel et al. (2015/0166081). Regarding claims 1 and 20, Peterson discloses a side wall (14) component of a railway vehicle, comprising: a side wall 914), comprising a side wall body; and a plurality of side wall upright columns (see figure 2 and 6), connected with the side wall body respectively, the plurality of side wall upright columns being provided along a length direction of the side wall body at an interval (see figure 2 and 6). Peterson discloses the side wall set forth above, but does not disclose the air system. However, Brendel does disclose the air duct system (see para. 22). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide air duct system disclosed in Brendel to provide a teaching in view of Peterson. The motivation for doing so would have been to run the air duct system through the side walls; [claims 2 and 13] At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a window. The motivation for doing so would have been to be able to see out the of the rail vehicle; [claim 3] see figures 1 and 2 of Brendel and 2 and 6 of Peterson.

Allowable Subject Matter
Claims 4-12, 14, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617